Per Curiam.
Respondent is a New Jersey attorney admitted to practice in New York by this Court in 1962.
By order of the New Jersey Supreme Court dated February 2, 1993, respondent was disbarred in that State by consent.
Petitioner, the Committee on Professional Standards, moves to impose reciprocal discipline upon respondent, pursuant to section 806.19 of this Court’s rules (22 NYCRR 806.19). Respondent has made no reply to the motion.
Respondent’s consent to disbarment in the State of New Jersey acknowledged that he could not successfully defend himself against a pending complaint charging him with knowing misuse of client funds.
In view of respondent’s disbarment in the State of New Jersey, and his failure to appear upon or oppose the instant application, petitioner’s motion is granted. It is further determined that the ends of justice will be served by imposing the same discipline in this State as was imposed in the State of New Jersey (see, e.g., Matter of Kenderian, 166 AD2d 736). Therefore, respondent is hereby disbarred, effective immediately.
Weiss, P. J., Mikoll, Yesawich Jr., Levine and Mahoney, JJ., concur. Ordered that, respondent, Jerrold M. Fleisher, who was admitted as an attorney and counselor-at-law by this Court on November 15, 1962, be and hereby is disbarred and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that, respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or agent, or as clerk or employee of another; and he hereby is forbidden to appear as an attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give any opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this Court *862[22 NYCRR 806.9] regulating the conduct of disbarred, suspended or resigned attorneys.